WENTWORTH, Judge.
Appellant seeks review of a judgment of conviction and sentence by which he was sentenced as a youthful offender after conviction in an adult court. The record reflects that the trial court did not comply with section 39.111(7)(d), Florida Statutes, which requires a written record of the trial court’s decision to impose adult sanctions against a juvenile. We cannot determine from the record whether the trial court considered each of the six criteria enumerated in section 39.111(7)(c) in determinin'g the suitability of adult sanctions against appellant. Therefore, we reverse and remand for resentencing in compliance with the statute. Martin v. State, 547 So.2d 998 (Fla. 1st DCA 1989).
ERVIN and MINER, JJ., concur.